Citation Nr: 0127680	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  98-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
VA vocational rehabilitation training subsistence allowance 
in the amount of $278.14, to include the question of whether 
the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from March 1981 to March 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Committee 
on Waivers and Compromises of the Roanoke, Virginia RO, which 
denied the appellant's request for waiver of recovery of an 
overpayment of VA vocational rehabilitation training 
subsistence allowance in the amount of $278.14 on the basis 
that recovery would not be against equity and good 
conscience.  In November 2000, the Board remanded the claim 
for additional development.  


FINDINGS OF FACT

1.  In November 1997, the RO authorized vocational 
rehabilitation subsistence allowance based on enrollment at 
the full time rate during the period from January 12, 1998 to 
May 12, 1998.  

2.  In February 1998, the appellant reduced his training to 3/4 
time, effective February 27, 1998; this action resulted in an 
overpayment of $278.14; the RO has reported that the 
overpayment was withheld from the May 1, 1998 subsistence 
check.   

3.  The overpayment is primarily due to the fault of the 
appellant; no corresponding VA fault is apparent.

4.  Recovery of the overpayment did not result in the veteran 
being unable to provide for the necessities of daily living.  

5.  Recovery of the overpayment did defeat the purpose of the 
benefits program.

6.  Failure to recover the overpayment of benefits to which 
the veteran had no legal entitlement would constitute unjust 
enrichment.  

7.  The evidence does not establish that the veteran changed 
his position to his detriment by way of reliance on VA 
benefits.  


CONCLUSIONS OF LAW

1.  The overpayment of VA vocational rehabilitation training 
subsistence allowance in the amount of $248.14 was properly 
created.  38 U.S.C.A. §§ 5107, 5112 (West 2001).

2.  Recovery of an overpayment of VA vocational 
rehabilitation training subsistence allowance in the amount 
of $278.14 was not against the equity and good conscience 
standard; accordingly, recovery of the overpayment is not 
waived.  38 U.S.C.A. §§ 5107, 5302 (West 2001); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2001).  The appellant was 
notified in the RO's May 1998 decision that the evidence did 
not show that the criteria for waiver of the recovery of an 
overpayment of VA vocational rehabilitation training 
subsistence allowance in the amount of $278.14 had been met.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC), and supplemental 
statement of the case (SSOC), informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, and the SSOC sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  The appellant has not referenced any 
obtainable evidence not of record that might aid his claim or 
that might be pertinent to the bases of the denied claim.  
The RO also requested and obtained VA vocational 
rehabilitation records.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Background

The appellant was approved after counseling for enrollment in 
a program of vocational rehabilitation pursuant to Chapter 
31, Title 38, United States Code.  His Individualized Written 
Rehabilitation Program, signed by him in January 1996, called 
for his completion of a degreed program.  He was expected to 
attend full-time unless his case manager authorized less than 
full-time training, and he was informed that he should 
contact his case manager prior to any withdrawal.    

An agreement pertaining to the prevention of Chapter 31 
overpayment, signed by the veteran in January 1996, shows 
that he acknowledged that VA payment for a given month of 
school attendance was normally made on the first day of the 
following month; and that he must make sure that if he 
received a check during the month following a change in 
enrollment, he must make sure that he is entitled to the 
entire check before negotiating it.  

In November 1997, the RO authorized vocational rehabilitation 
subsistence allowance under 38 U.S.C. Chapter 31, based on 
enrollment at the full-time rate at Tidewater Community 
College (TCC), during the period from January 12, 1998 to May 
12, 1998.  

A "special report of training" (VA Form 28-1905d), dated 
February 26, 1998, shows that the veteran telephonically 
contacted the RO and informed them that he was having 
difficulty with his Spanish class and was going to withdraw.  
The report indicates that the veteran was informed that he 
did not have mitigating circumstances and would therefore be 
responsible for paying back subsistence allowance for that 
course to the beginning of the term.  

A "notice of change in student status" (VA Form 22-1999b), 
received in March 1998, indicates that the veteran dropped 
Spanish 101 on February 27, 1998.  The notice further 
indicates that this class was worth four credits, and that 
without this class the veteran was taking nine credits, for 3/4 
time enrollment.  See also receipt from TCC, dated February 
27, 1998, 

In March 1998, the RO sent the veteran a notification of 
indebtedness, and retroactively reduced the veteran's 
subsistence allowance, effective January 12, 1998.  

In May 1998, the veteran filed a request for a waiver.  A 
review of this request, and his other written statements, 
shows that he argues that his family responsibilities and his 
class load were so heavy that he had to drop his Spanish 
class.  He further argues that he did not attempt to gain 
financially by dropping this class, and that since he was 
attending this class and performing the work up until the 
time he dropped it in February, a waiver should be granted.  

By decision in May 1998, the Committee on Waivers and 
Compromises (COWC) denied the veteran's claim for waiver of 
recovery of the overpayment of $278.14 on the basis of fault 
and unjust enrichment.  The veteran appealed, and in November 
2000, the Board remanded the claim.  In its remand, the Board 
requested that the RO obtain the veteran's vocational 
rehabilitation file, and this has been done.  The Board also 
requested the RO to contact the veteran and request that he 
provide a current financial status report (FSR).  In this 
regard, in December 2000, the RO sent a letter to the veteran 
with an attached FSR, and requested that he complete the FSR 
and return it.  There is no record of a response.  Based on 
the foregoing, the Board finds that the RO has substantially 
complied with the Board's November 2000 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

Analysis

The first question presented is whether the figure of $278.14 
is correct.  In this case, an educational award form (VA Form 
22-8945), dated in November 1997, shows the rate paid to the 
veteran for full-time study was $682.19 per month.  An 
educational award form, dated in March 1998, shows that the 
rate paid for 3/4 time study was $511.90.  The veteran was paid 
at the full-time rate from January 12, 1998 to February 28, 
1998.  Having received the full-time rate for the entire 
month of February, he was overpaid $170.29 ($682.19 - 
511.90=$170.29) for that month.  In addition, he was overpaid 
$107.85 for January (i.e., from January 12th, ($682.19 x 
(19/30))=$107.85) (calculations based on 30-day months).  
Therefore, the overpayment amount ($278.14) appears to be 
correct ($170.29+107.85=$278.14).  Furthermore, as the 
veteran dropped to 3/4 time status on February 27, 1998, which 
was after he received his allowance for both January and 
February, there is no evidence that the overpayment was due 
solely to VA administrative error.  See 38 U.S.C.A. 
§ 5112(b)(9), (10).  Accordingly, the Board finds that the 
appellant is responsible for the creation of the overpayment, 
and that the overpayment was properly created.  

The remaining issue is whether the appellant is entitled to 
waiver of the overpayment of Chapter 31 vocational 
rehabilitation benefits in the amount of $278.14.  In this 
regard, the Board first notes that the COWC concluded that 
the veteran had not demonstrated fraud, misrepresentation, or 
bad faith in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination on this issue.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  

Where fraud, misrepresentation, or bad faith on the part of 
the claimant is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In this case, the veteran notified his case manager that he 
was going to drop a class on February 26, 1998, and the 
following day he did so.  There is no evidence that he 
attempted to conceal his status as a less than full-time 
student, and the Board finds that the veteran has not 
demonstrated fraud, misrepresentation, or bad faith in the 
creation of the overpayment now at issue.

The final issue is whether recovery of the indebtedness would 
be against equity and good conscience.  See 38 U.S.C.A. § 
5302(b); 38 C.F.R. § 1.963(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to various elements, which are 
not intended to be all inclusive.  These elements are the 
fault of the debtor where such actions contribute to creation 
of the debt, balancing of faults where VA fault is also 
involved, whether collection of the debt would cause the 
debtor undue financial hardship by depriving her of basic 
necessities, whether collection would defeat the purpose of 
the VA benefit, whether failure to make restitution would 
result in unjust enrichment, and whether reliance on VA 
benefits resulted in relinquishment of a valuable right 
(i.e., changing position to one's detriment).  38 C.F.R. § 
1.965(a).

The veteran has requested a waiver of the recovery of the 
debt, claiming financial hardship.  See statement of 
accredited representative in appealed case (VA Form 646), 
received in May 1999.  However, the veteran has not submitted 
any financial evidence to show undue hardship was involved in 
the recovery of the overpayment.  The amount of the 
overpayment was relatively small and it was recovered by 
withholding a single subsistence check.  Simply put, the 
evidence fails to demonstrate that the veteran was unable to 
provide for life's basic necessities by virtue of recovery of 
the overpayment.  He certainly has not asserted any facts 
that would show undue hardship.  Further, there is no 
evidence that collection of the overpayment resulted in 
relinquishment of a valuable right.  While repayment of the 
indebtedness via the withholding of benefits due in May 1998 
did defeat the purpose of the intended benefits, the fact 
remains that all of the other factors in the equity and good 
conscience standard support the Government's right to insist 
on repayment of the overpaid benefits.  

Accordingly, the Board concludes that recovery of the 
overpayment would not be against equity and good conscience.  
Waiver of recovery of the overpayment of vocational 
rehabilitation benefits in the amount of $278.14 is denied.  
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a). 


ORDER

Waiver of recovery of an overpayment of VA vocational 
rehabilitation training subsistence allowance in the amount 
of $278.14 is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

